Mr. President, I should first of all like to congratulate
you on your election to the Presidency of the fifty-fifth
session of the General Assembly. I wish you every
success in this task which is both difficult and
inspiring.
Allow me to include in this tribute the Secretary-
General who has a crucial role in promoting
international cooperation for peace, security, justice
and development in the world.
I fully associate myself with the speech made by
my French colleague, Mr. Hubert Vedrine, on behalf of
the European Union. His declaration covered quite
broadly European concerns regarding different regions
of the world and the crises they continue to experience.
Like my European colleagues, I will confine myself to
repeating the encouragements of the European Union
for the Israelis and Palestinians to seize this historic
opportunity now within their reach to conclude a
framework agreement in the coming weeks.
The new century is a blank page. It depends on us
and on our Organization to provide the appropriate
answers to the challenges inherited from the past
century. The Heads of State and Government who
gathered here for the Millennium Summit set forth the
objectives that will mobilize our energy for the coming
years. I will only mention three of our highest
priorities. 
First, world peace. This is the primary
responsibility of the Security Council. It is therefore
essential to bring the ongoing reforms to a successful
conclusion and to improve the Council's legitimacy as
well as its representative character. To adapt the
Security Council to the evolution of the world is the
primary condition for its ability to respond to our
expectations. Belgium coordinates a group of ten small
and medium-sized countries in the quest for
constructive compromise formulas. Regarding the
enlargement of the Security Council, the creation of ten
new seats, five permanent and five non-permanent,
with an equitable geographical distribution, seems to us
to be a path worth exploring. As for the right of veto,
we have put forward a number of concrete and
moderate proposals seeking a voluntary and partial
limitation to the right of veto. Such a reform, a
balanced one along these lines and responding to the
wishes of most Member States can, and should make
significant progress in the months to come.
Secondly, the elimination of poverty and
attainment of sustainable development. The
globalization of the economy must proceed hand in
hand with job creation and economic take-off in the
poorest regions as well as with universally recognized
social and environmental norms. There is no more
denying that great inequalities, differences in
development, the lack of good governance and
disregard for human rights are factors which create
instability, both within States and among States in their
international relations.
Thirdly, the defence and promotion of democracy
and human rights. For us this requires equal
participation of men and women in public life and
decision-making, as well as the fight against all forms
of racism, intolerance, discrimination and xenophobia.
8

Serious violations of human rights and universal values
must therefore never be allowed to go unpunished.
This also implies a permanent quest for the
conditions, modalities and terms that underlie common
human values. Democracy  and on this at least we
should all agree  is much more than a statement of
fact regarding an established balance of power or an
arithmetic majority. It is a political morality that
includes loyal electoral behaviour. It is respect for, and
encouragement of the open expression of differing
points of view. It is a frame of mind based on a lofty
and optimistic conception of the human being.
I say this because, even at home in our old
European democracies which one would consider safe
and sheltered, we see reappearing the vile spectre of
rejection of differences, exclusion and xenophobic or
slanderous prejudice.
European parties are again raising and exalting
what is most sordid and most barbarous in human
nature. Saying nothing or resigning oneself to this fact
is tantamount to trivializing the phenomenon and
trivialization means corruption of the spirit.
I say this also because we must recognize that our
political systems, in theory well equipped to withstand
such assaults, unfortunately tend all too often to give in
to the temptation to minimalize them under the
specious invocation of so-called higher demands of
realpolitik.
It is not my purpose here to allege some moral
superiority but simply to remind ourselves that history
always exacts a price when one refuses to learn from
its lessons.
Belgium has participated over the past decade in
numerous peacekeeping operations under the auspices
of the United Nations, among others in Somalia,
Rwanda and in the Balkans.
Reviewing these experiences, the Belgian Senate
issued a detailed report in December 1997 containing
recommendations that prefigure, to some extent, the
recommendations contained in the Brahimi report. I
will point out a few aspects on which there is complete
convergence between the two reports.
First, United Nations forces must be prepared to
confront the worst case scenario. The Blue Helmets
must be trained, equipped and commanded for such an
eventuality.
Secondly, these forces must have at their disposal
all relevant information, as well as the capacity to
analyse such information in terms of strategy and
tactics, so they must be able to rely on an effective
intelligence capability.
Thirdly, troop-contributing countries must be
closely involved in the preparation of the mandates and
in the management of operations. The Assembly will
not be surprised to hear me plead for the
recommendations formulated in the Brahimi report to
receive wide support of all Member States. I hope that
all actors concerned  the Member States, the Security
Council and the Secretariat  prove their
determination and their will to extend reforms to all
levels and bodies of the Organization. I pledge the full
support of the Belgian Government to Deputy
Secretary-General Louise FrÈchette, who is responsible
for their implementation.
I would also like to point out that, in our opinion,
the conclusions of the Brahimi report cannot be
dissociated from other discussions to be held during the
fifty-fifth session, specifically those on the revision of
the scale of assessments for peacekeeping budgets. In
this regard as well, Member States will have to keep an
open mind in order to set up an equitable system of
financial burden sharing that is adapted to the current
shape of the world.
Another sensitive question manifests itself clearly
in the light of recent experiences, namely the proper
role of the United Nations in relation to regional
organizations, and indeed even in relation to the
initiatives of neighbouring States in a conflict zone.
Lessons to be learned from the Yugoslav crisis are not
the same as those that can be drawn from recent crises,
particularly those in Africa. The goal in this regard is
not to deny the merits of the regional approach. On the
contrary, Belgium supports the creation of regional
rapid reaction forces in the service of peacekeeping, as
was underlined one week ago by our Prime Minister,
Guy Verhofstadt, before this very body.
It has to do more with highlighting the fact that
the merits of the regional approach clearly can never
justify inaction on behalf of the international
community or some sort of oratory diplomacy that
passes off solving problems to regional bodies and
organizations or to temporary coalitions. The Security
Council, as the supreme authority in matters of peace
and security, must be able to play its role, although it
9

should certainly be possible to refer some tasks to
regional institutions most able to take action.
I would like to make one last observation
regarding preventive diplomacy and peacekeeping. The
arsenal at the disposal of the United Nations is not
limited to sending troops. Other means are available
and, moreover, have been used repeatedly during recent
years. I am referring to sanctions, and in particular to
economic sanctions. This type of coercive measure, if
applied by the Security Council in accordance to the
Charter, can indeed produce the results envisaged when
their use is well targeted and limited in time or when
they are inscribed in a realistic timeframe. But
experience also shows that when they are applied
indiscriminately or when they serve overtly ambitious
political objectives, their effectiveness tends to
decrease after a certain amount of time, and they may
even produce results wholly opposite to the ones
initially envisaged. It is increasingly rare for sanctions
to be an useful instrument. Too often, they only
penalize populations without reaching the targeted
rulers, who often understand how to exploit the
boomerang effect of such sanctions.
I would like to move now to a subject dear to my
heart, Central Africa. During the past year, my country
has expressed strongly its desire to be involved in, and
to contribute to, the mobilization of the international
community in support of the Lusaka peace process. It
is essential that all Congolese parties engage resolutely
and without preconditions in a dialogue, as they agreed
to do in Lusaka. It is equally essential that our
Organization and its Members who have the means to
do so support the rapid deployment of the United
Nations Organization Mission in the Democratic
Republic of the Congo (MONUC), even though some
of the conditions and modalities of that operation may
have to be reviewed in the light of the Brahimi report.
One thing is certain: without the presence of a
peacekeeping force there will be no peace. Nor will
there be peace, or even a permanent cessation of
hostilities, without a dialogue between the Congolese
parties. Both these questions are obviously linked. In
order to overcome the current impasse it is essential to
make progress where possible. It therefore seems to us
that the problem should not be stated in terms of
preconditions, order of events or priorities. In any
event, the responsibility of the Security Council and
the international community remain in place. Without a
political leap by the parties to the conflict, and without
the necessary material support of the international
community, the peace process is doomed to fail.
In Burundi, where action by the countries of the
region and the remarkable facilitation undertaken by
former Presidents Nyerere and Mandela have started to
yield promising yet still incomplete results, it is also
time for our Organization and the principal donor
countries to act to consolidate the gains achieved and
to set the country once and for all on the path to peace
and development. It is in this spirit that Belgium will
participate actively in the meeting organized by the
European Commission that is to be held in Brussels on
15 September to prepare for the donors' conference
soon to be convened by France on the request of
Nelson Mandela.
Regardless of how well-intentioned they may be,
efforts in the cause of peace can sometimes be to little
avail, given the greed and rivalries fuelled by the
illegal exploitation of local resources. Resources
attained in that way are financing wars, which
themselves become a source of profit. The problem of
the diamond trade in conflict areas is at the centre of
this question. We know that war diamonds represent
only a fraction of international trade, but these illegal
revenues nevertheless contribute to destabilizing the
situation, encourage the logic of war and spread
corruption and anarchy. Belgium is active in the efforts
to create a global system of verification. It is high time
indeed to put in place a realistic and effective legal
framework binding on everyone in order to regulate the
trade in diamonds.
I would now like to speak about non-proliferation
and disarmament. Last April, during the Review
Conference of the Parties to the Treaty on the Non-
Proliferation of Nuclear Weapons, Belgium intervened
vigorously to express its concerns regarding a certain
number of elements that could lead to the weakening or
putting into question the very foundation of the non-
proliferation regime negotiated in recent decades. We
certainly welcome the conclusions of the Conference
and the reflection that it triggered. That has led to a
favourable climate for the implementation of the plan
of action. That being said, numerous States still refuse
to adhere to the Non-Proliferation Treaty, while others
have not yet ratified the Nuclear-Test-Ban Treaty.
We have followed closely, and with some
concern, the debate in the United States on anti-
ballistic defence. Belgium is not opposed in principle
10

to the idea of anti-missile defence. We are only stating
that the political perception, the analysis of the threat
and the means to counter it vary greatly from region to
region. There is no unique or universal response, but
what is essential is to make sure that an anti-missile
system, whatever it may be, should contribute to
general stability and to the consolidation of mutual
confidence. In other words, the decisions will have to
be taken not only on the basis of a strategic and
technical analysis, but also on a consensual basis that
builds upon the overall political and strategic balance.
We welcome the decision by the American
Administration to postpone its decision on the
launching of a programme. Besides the question of the
feasibility of such a programme, its unilateral nature
would have a negative impact on our common
disarmament objectives. We now hope that this
decision will encourage negotiations for a START III
agreement between the United States and Russia. Rapid
progress on a new, substantial reduction of strategic
nuclear arms could in turn lead to breaking the impasse
in negotiations for a fissile materials cut-off treaty at
the Disarmament Commission in Geneva.
Belgium also welcomes heartily the adherence to
date by 138 States to the Convention on the prohibition
of anti-personnel mines. Further efforts have to be
made in order to implement it and mobilize the
necessary funding to eliminate these especially
inhumane weapons forever.
I have dwelled mainly on peace and international
security. I would like to turn to the two other subjects
that Belgium considers a priority in the programme of
action of the Millennium Summit. Without these
priorities, our efforts in the field of security would be
fruitless. I am referring to universal respect for human
rights and worldwide development.
The protection of human rights is a leading
feature of my country's foreign policy. Our
participation in the Commission on Human Rights will
enable us to further enlarge our initiatives and our
political action. We will be able to act more directly in
the fields where we have a particular interest, such as
the fight against racism and xenophobia, and the rights
of the child. Belgium was actively involved in the
negotiation of the Optional Protocol to the Convention
on the Rights of the Child aimed at sparing children as
much as possible from the suffering and consequences
of armed conflict. The signing of that Protocol on the
occasion of the Millennium Summit, as well as our
country's signature of the second Protocol, on sexual
exploitation of children, are specific signs of our
common will to reinforce the protection of the rights of
the child.
I would like to reiterate my country's wish to see
the death penalty permanently abolished all over the
world. I also appeal to countries that are not in a
position to do so at this time to adopt a moratorium as
a transitional measure. We certainly cannot accept the
death penalty still being implemented in cases of those
who were minors at the time of the offence, pregnant
women or the mentally ill.
We are following very closely the evolution of
international law and jurisprudence aimed at
condemning persons convicted of crimes against
humanity. My country has been at the forefront of
national legislation in this context and hopes that these
measures can serve as a deterrent and an example for
other States. We have just ratified the Statute of the
International Criminal Court, and we are encouraging
other States to do the same in support of this important
commitment.
Let me say a few words on globalization and its
problems. Globalization is the expression of an
inevitable technological evolution. It makes little sense
to condemn this evolution as a whole, for it is natural
and has many positive effects, but we need to channel
its dynamics towards real economic and social progress
for the well-being of a larger number of people. But the
globalization of the economy and trade cannot simply
mean the renunciation of our political and institutional
responsibilities. The risk is very real. We are already
witnessing a form of abandonment of responsibilities in
the case of Governments and Parliaments confronted
by the gigantic challenges of globalization and the
almost impossible task of dealing with them at the
national level. In the absence of a really effective and
recognized global authority, the dynamics of
globalization could lead us into a political vacuum.
There will be no new economic world order without a
new political world order in which national democratic
institutions, politically representative and accountable,
can play a role. This is another challenge facing our
Organization and its Member States. We will have to
provide an answer in the new millennium.
The United Nations system is at the heart of the
issue of globalization, whose effects are becoming


more and more evident. Questions have been raised;
now it is time to find the answers. We are convinced
that only the United Nations system, with all its
spheres of activity, is in a position to harmonize global
economic development with human development.
Here, more than anywhere else, we realize that human
beings, wherever they come from, share a high degree
of common aspirations, as well as the same fears, the
same needs and the same dreams. This belief has to
guide us in all our actions, both here and at home.


 